DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5, 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parikh et al. U.S. Patent Application Publication US2015/0006734A1.
As per claim 1, Parikh teaches an orchestration system for managing a compute device, the orchestration system comprising: impact classification circuitry to: access parameters of a machine-learning-based algorithm (¶ 0038, 0076); receive telemetry data of the compute device (¶ 0039); classify, with use of the parameters of the machine-learning-based algorithm, an impact of a latency of accesses to a component on a workload of the compute device; and determine the impact of the latency of memory accesses to the component on the workload of the compute device (¶ 0038); and workload allocation circuitry to allocate, in response to a determination of the impact of the latency of the accesses to the component on the workload indicates as shift towards a potential performance impact in the compute device, additional resources for the workload on the compute device (¶ 0038-0040).
As per claim 2, Parikh teaches the orchestration system of claim 1, further comprising: workload classification circuitry to classify the workload of the compute device, wherein to classify, with use of the parameters of the machine-learning-based algorithm, the impact of the latency of the accesses to the component on the workload of the compute device comprises to classify, based on the classification of the workload of the compute device, the impact of the latency of the accesses on the workload of the compute device (¶ 0038).
As per claim 5, Parikh teaches the orchestration system of claim 2, wherein the telemetry data comprises network utilization data, swap utilization data, memory utilization data, cache utilization data, and processor utilization data, wherein to classify the workload of the compute device comprises to classify the workload of the compute device based on the network utilization data, the swap utilization data, the memory utilization data, the cache utilization data, and the processor utilization data (¶ 0039).
As per claim 8, Parikh teaches the orchestration system of claim 1, wherein the telemetry data comprises processor utilization, cache utilization, a number or rate of cache misses, time to execute a workload or task, memory allocation utilization, memory bandwidth, a number or rate of correctable errors, a number or rate of uncorrectable errors, and an amount of swap memory used, wherein to classify, with use of the parameters of the machine-learning-based algorithm, an impact of a latency of memory accesses on a workload of the compute device based on the processor utilization, the cache utilization, the number or rate of cache misses, the time to execute a workload or task, the memory allocation utilization, the memory bandwidth, the number or rate of correctable errors, the number or rate of uncorrectable errors, and the amount of swap memory used (¶ 0038-0039, wherein the recommendation is based upon the collected health data).
As per claim 9, Parikh teaches the orchestration system of claim 1, wherein to allocate, in response to the determination that the impact of the latency of accesses to the component on the workload is in a- 41 -Docket No. AA6939-US/45631-287435 class indicative of an unacceptable impact, the additional resources for the workload on the compute device comprises to move, in response to the determination that the impact of the latency of accesses to the component on the workload is in the class indicative of an unacceptable impact, a portion of the data in a first memory device of the compute device to a second memory device of the compute device (¶ 0072).  
As per claim 10, Parikh teaches the orchestration system of claim 1, wherein to allocate, in response to the determination that the impact of the latency of accesses to the component on the workload is in the class indicative of an unacceptable impact, the additional resources for the workload on the compute device comprises to move, in response to the determination that the impact of the latency of accesses to the component on the workload is in the class indicative of an unacceptable impact, all of data associated with the workload in a first memory device of the compute device to a second memory device of the compute device (¶ 0072).

Claim(s) 11-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kimotho et al. U.S. Patent 9,069,737.
As per claim 11, Kimotho teaches an orchestration system for managing failure of a component of a compute device, the orchestration system comprising: classification circuitry to: access parameters of a machine-learning-based algorithm (column 4, lines 25-29); receive telemetry data of the compute device (column 5, lines 7-11); and analyze, with use of the parameters of the machine-learning-based algorithm, the telemetry data to generate an output of the machine-learning-based algorithm, wherein the output of the machine-learning-based algorithm indicates a likelihood of failure of the component of the compute device (column 4, line 64 – column 5, line 25), compare the output of the machine-learning-based algorithm with a predetermined threshold; and determine, based on a result of the compare, whether action should be taken to mitigate an impact of the likelihood of failure of the component *column 3, lines 2-13; column 5, lines 1-40).
As per claim 12, Kimotho teaches the orchestration system of claim 11, wherein the memory performance classification circuitry is further to compare the output of the machine-learning-based algorithm to a predetermined threshold value (column 3, liens 2-13, wherein success=threshold).
As per claim 13, Kimotho teaches the orchestration system of claim 11, wherein the machine-learning-based algorithm is a Bayesian dynamic network (column 3, lines 6-9).
As per claim 14, Kimotho teaches the orchestration system of claim 13, wherein the telemetry data comprises (i) processor utilization, (ii) cache utilization, (iii) memory utilization, (iv) correctable errors, (v) memory temperature, (vi) instructions per second, and (vii) memory bandwidth (column 12, lines 43-57), - 42 -Docket No. AA6939-US/45631-287435 wherein to analyze, with use of the parameters of the machine-learning-based algorithm, the telemetry data to generate the output of the machine-learning-based algorithm comprises to analyze, with use of the parameters of the Bayesian dynamic network (column 4, lines 4-12), the telemetry data to generate the output of the machine-learning-based algorithm based on (i) the processor utilization, (ii) the cache utilization, (iii) the memory utilization, (iv) the correctable errors, (v) the memory temperature, (vi) e instructions per second, and (vii) the memory bandwidth (column 12, lines 43-57).
As per claim 15, Kimotho teaches the orchestration system of claim 14, further comprising performance classification training circuitry to: access telemetry data of training workloads (column 4, lines 25-29); train, with use of the telemetry data of the training workloads, the Bayesian dynamic network (column 3, lines 6-9); and save parameters of the Bayesian dynamic network on the orchestration system (column 3, lines 6-9).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parikh in view of Kimotho.
As per claim 3, Parikh teaches the orchestration system of claim 2.  Kimotho teaches wherein to classify the workload of the compute device comprises to classify, with use of a k-means clustering algorithm, the workload of the compute device (column 2, lines 39-50).  It would have been obvious to one of ordinary skill in the art to use the process of Kimotho in the process of Parikh.  One of ordinary skill in the art would have been motivated to use the process of Kimotho in the process of Parikh because Kimotho teaches computer memory remediation using learning algorithms for the enhancement of user resource utilization, an explicit desire of Parikh.
As per claim 4, Parikh teaches the orchestration system of claim 3.  Kimotho teaches  further comprising workload classification training circuitry to: access telemetry data of training workloads; train, with use of the telemetry data of the training workloads, the k-means clustering algorithm; and save parameters of the k-means clustering algorithm on the orchestration system (column 4, lines 25-39).
As per claim 6, Parikh teaches the orchestration system of claim 1, wherein to classify, with use of the parameters of the machine-learning-based algorithm, the impact of the latency of the accesses to the component on the workload of the compute device comprises to classify, , the impact of the latency of the accesses to the component on the workload of the compute device (¶ 0038-0039).  Kimotho teaches the use of a support vector machine (¶ 4, lines 4-11).  
As per claim 7, Parikh teaches the orchestration system of claim 6.  Kimotho teaches  further comprising memory performance classification training circuitry: access telemetry data of training workloads; and train, with use of the telemetry data of the training workloads, the support vector machine (column 4, lines 4-11).


Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimotho in view of Parikh.
As per claim 16, Kimotho teaches the orchestration system of claim 11.   Parikh teaches to move, in response to a determination that action should be taken to mitigate the impact of failure of the component, a portion of data in the component of the compute device to a second component of the compute device (¶ 0072).  It would have been obvious to one of ordinary skill in the art to use the process of Parikh in the process of Kimotho.  One of ordinary skill in the art would have been motivated to use the process of Parikh in the process of Kimotho because Parikh teaches computer memory remediation using learning algorithms for the enhancement of user resource utilization, an explicit desire of Kimotho.
As per claim 17, Kimotho teaches the orchestration system of claim 11, further comprising workload allocation circuitry to: determine, based on the output of the machine-learning-based algorithm, whether action should be taken to mitigate an impact of failure of the component (column 4, line 64 – column 5, line 25).  Parikh teaches to move, in response to a determination that action should be taken to mitigate the impact of failure of the component, all data associated with a workload of the compute device in the component of the compute device to a second component of the compute device (¶ 0072).




Allowable Subject Matter

7.	Claims 18-23 allowed.


Response to Arguments
8.	Applicant's arguments filed 7/19/2022 have been fully considered but they are not fully persuasive.
	With respect to claim 1, the applicant has amended and has argued that Parikh does not teach to allocate, upon determination of an impact of the latency of the access to the component on a workload indicating a shift towards a potential performance impact of the device, additional resources.  The examiner respectfully disagrees.  In paragraph 0038, Parikh teaches using the algorithm to provide recommendations, using various metrics, to “optimize resource allocation”.   He further discloses that if the analysis is acceptable to recommend no changes and, alternatively, to recommend additional allocations.  Parikh further discloses wherein the various metrics used can be CPU utilization and memory access per client or computer.  The examiner interprets these teachings as fulfilling the newly claimed limitations of determining latency and utilizations of the components of the device and, if it is determined that performance is lower than expected, and will impact further performance, allocation of additional resources is recommended.
	With respect to claim 11, the applicant has amended and has argued that Kimotho does not teach comparing output of the machine language based algorithm with a predetermined threshold, and, based on the compare, determine whether action should be taken to mitigate the impact of the failure of the component.  The examiner respectfully disagrees.  In column 5, lines 11 – 40, Kimotho teaches the use of the algorithm to classify the data received.  If the classification already exists, then the troubleshooter is notified to mitigate the impact of the failure.  If the newly acquired data does not result in a known classification, then the troubleshooter will monitor the device for more behavior.  The examiner interprets this process as broadly fulfilling the claimed limitations.  In Kimotho, if the classification output of the algorithm has a threshold of known classification of 1 or more (being previously classified) then the troubleshooter begins the mitigation of the event.  Otherwise, if the threshold of classification is unknown (0), then another process is entered.  The examiner interprets a threshold to be either a known event and, the absence thereof, to be less than the threshold.
	With respect to claim 18, the examiner deems the newly added matter to be sufficient to overcome the prior rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S MCCARTHY whose telephone number is (571)272-3651. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571)272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER S MCCARTHY/Primary Examiner, Art Unit 2113